TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00029-CV


        Nine Thousand, Five Hundred Sixty-Two Dollars in US Currency, Appellant

                                                  v.

                                   The State of Texas, Appellee



         FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
    NO. C170213C, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on

January 28, 2019. On March 22, 2019, we notified appellant that no clerk’s record had been

filed due to its failure to pay or make arrangements to pay the trial clerk’s fee for preparing the

clerk’s record. The notice requested that appellant make arrangements for the clerk’s record and

submit a status report regarding this appeal by April 1, 2019. Further, the notice advised

appellant that its failure to comply with this request could result in the dismissal of the appeal for

want of prosecution. To date, appellant has not filed a status report or otherwise responded to

this Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed
without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that it is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: July 19, 2019




                                                 2